     Case 3:19-cv-02164-JLS-BLM Document 4 Filed 04/23/20 PageID.18 Page 1 of 4


1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   MARCELLA RODRIGUEZ,                                  Case No.: 19-CV-2164-JLS (BLM)
11                                       Plaintiff,
                                                          ORDER: (1) GRANTING MOTION
12   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS; (2) DENYING MOTION
13   ASSOCIATED TECHNICAL
                                                          TO APPOINT COUNSEL; AND
     COLLEGE,
14                                                        (3) DISMISSING COMPLAINT
                                      Defendant.
15
                                                          (ECF Nos. 2, 3)
16
17
18         Presently before the Court is Plaintiff Marcella Rodriguez’s Motion to Proceed In
19   Forma Pauperis (“IFP”) (ECF No. 2). Also before the Court is Plaintiff’s Motion to
20   Appoint Counsel (ECF No. 3). The Court addresses each motion and the sufficiency of
21   the Complaint below.
22   I.    Motion to Proceed IFP
23         All parties instituting any civil action, suit, or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
26   prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
27   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
28   federal court may authorize the commencement of an action without the prepayment of

                                                      1
                                                                                19-CV-2164-JLS (BLM)
     Case 3:19-cv-02164-JLS-BLM Document 4 Filed 04/23/20 PageID.19 Page 2 of 4


1    fees if the party submits an affidavit, including a statement of assets, showing that the party
2    is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
3           Plaintiff has filed an affidavit indicating that, as of November 2019, she received
4    $550.00 from public assistance monthly and was unemployed. ECF No. 2 at 1–2. Plaintiff
5    had negative $5.70 in her bank accounts. Id. at 2. And Plaintiff indicates that her monthly
6    expenses total $415.00. Id. at 4–5. Given these facts, the Court concludes that Plaintiff is
7    unable to pay the requisite fees and costs. Accordingly, the Court GRANTS Plaintiff’s
8    Motion to Proceed IFP.
9    II.    Motion to Appoint Counsel
10          Plaintiff also requests that the Court appoint her counsel in this matter. See ECF No.
11   3. There is no constitutional right to counsel in a civil case. See Lassiter v. Dept. of Soc.
12   Servs., 452 U.S. 18, 25 (1981); Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th
13   Cir. 2004).    A district court may at its discretion appoint counsel if “exceptional
14   circumstances” exist. Terrell v. Brewer, 935 F.3d 1015, 1017 (9th Cir. 1991). Exceptional
15   circumstances exist where there is cumulative showing of both a likelihood of success on
16   the merits and a demonstrated inability of the pro se litigant to articulate her claims
17   considering their legal complexity. Id.
18          Here, nothing in the record at this stage of the litigation demands that the Court
19   exercise its limited discretion to request that an attorney represent Plaintiff pro bono. For
20   the reasons discussed below, Plaintiff has yet to show she is likely to succeed on the merits
21   of her claims. See infra Section III. Further, nothing to this point indicates Plaintiff is
22   incapable of articulating the facts and circumstances relevant to her claims, which are
23   typical and not legally “complex.” See Agyeman, 390 F.3d at 1103. Therefore, the Court
24   DENIES Plaintiff’s Motion for Appointment of Counsel.
25   III.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)
26          Notwithstanding IFP status, the Court must screen every civil action brought
27   pursuant to 28 U.S.C. § 1915(a) and dismiss any case it finds “frivolous or malicious,”
28   “fails to state a claim on which relief may be granted,” or “seeks monetary relief against a

                                                    2
                                                                                 19-CV-2164-JLS (BLM)
     Case 3:19-cv-02164-JLS-BLM Document 4 Filed 04/23/20 PageID.20 Page 3 of 4


1    defendant who is immune from relief.” 28 U.S.C. § 1915(e)(2)(B); see also Calhoun v.
2    Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
3    are not limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
4    banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires a district court to
5    dismiss an in forma pauperis complaint that fails to state a claim”).
6          “The standard for determining whether a plaintiff has failed to state a claim upon
7    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
8    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
9    1108, 1112 (9th Cir. 2012). Rule 12(b)(6) requires a complaint to “contain sufficient
10   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). Detailed
12   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
13   action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678
14   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). The “mere possibility of
15   misconduct” or “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short
16   of meeting this plausibility standard. Id.
17         The Court finds Plaintiff has failed to state a plausible claim for relief. According
18   to Plaintiff’s civil cover sheet, she brings one cause of action under the Americans with
19   Disabilities Act. To bring a claim under the ADA, an individual must show: “(1) [s]he is
20   a qualified individual with a disability; (2) [s]he was either excluded from participation in
21   or denied the benefits of a public entity’s services, programs or activities, or was otherwise
22   discriminated against by the public entity; and (3) such exclusion, denial of benefits, or
23   discrimination was by reason of h[er] disability.” Weinreich v. L.A. County Metro. Transp.
24   Auth., 114 F.3d 976, 978 (9th Cir. 1994) (emphasis omitted).
25         To establish a qualified disability under the ADA, a plaintiff must show “(A) a
26   physical or mental impairment that substantially limits one or more of the major life
27   activities of such individual; (B) a record of such an impairment; or (C) being regarded as
28   having such an impairment.” 42 U.S.C. § 12102(1); see also 28 C.F.R. § 35.104. Here,

                                                   3
                                                                                19-CV-2164-JLS (BLM)
     Case 3:19-cv-02164-JLS-BLM Document 4 Filed 04/23/20 PageID.21 Page 4 of 4


1    Plaintiff fails to establish she has a qualified disability. Plaintiff fails to allege any specific
2    mental or physical impairment that would allow her to bring a claim under the ADA.
3    Therefore, Plaintiff’s claim for violation of the ADA fails to state a claim.
4           In addition to failing to allege a qualifying disability, Plaintiff fails to allege what, if
5    any, reasonable accommodation she was denied because of her disability. “[B]ecause
6    [Plaintiff] bears the burden of establishing an ADA violation, she must establish the
7    existence of specific reasonable accommodations that [Defendant] failed to provide.”
8    Memmer v. Marin Cty. Courts, 169 F.3d 630, 633 (9th Cir. 1999). By failing to state any
9    specific reasonable accommodation, Plaintiff has failed to meet her burden. Moreover,
10   “because [Plaintiff]’s suit is for monetary damages, she must show intentional
11   discrimination.” Id. (emphasis in original). The facts, as alleged, fall short of plausibly
12   stating a claim of intentional discrimination.
13          For these reasons, the Court finds Plaintiff fails to state a claim on which the Court
14   may grant relief. Accordingly, the Court DISMISSES Plaintiff’s Complaint.
15   III.   Conclusion
16          Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Proceed IFP,
17   (ECF No. 2) and DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 3). The Court
18   hereby DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint sua sponte for
19   failure to state a claim upon which relief can be granted. Plaintiff MAY FILE an amended
20   complaint within thirty (30) days of the date on which this Order is electronically docketed.
21   Should Plaintiff fail to file an amended complaint within the time provided, the Court may
22   enter a final order dismissing this civil action with prejudice.
23          IT IS SO ORDERED.
24   Dated: April 23, 2020
25
26
27
28

                                                      4
                                                                                    19-CV-2164-JLS (BLM)
